DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the joint body" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the limitation “almost zero” is unclear and indefinite. It is unclear and indefinite what the metes and bounds of “almost zero” are. For instance, is one almost zero?
Regarding claims 5 and 11, the limitations “a bead generated by the welding is removed” is unclear and indefinite. The limitation is unclear and indefinite because the claim is an apparatus claim, but the limitation “a bead generated by the welding is removed” is a method step.
Regarding claim 7, the limitation “which” in line 4 is unclear and indefinite. It is unclear and indefinite what element are being referred to. For example, are the two ball bearings arranged adjacent to each other? Or are one ball bearing and a bushing arranged adjacent? Or are all three adjacent?
Claims not specifically referenced are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, and 8-10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Taiho Kogyo Co. Ltd. (JP 2015/169280), hereinafter Taiho in view of Nishimura et al. (U.S. 2017/0234437).
Regarding claim 1, Taiho discloses a butterfly valve (3) comprising: a motor (see paragraph 0030); a passage 22 (see paragraph 0025); a rod (30) connected to the motor and placed in a direction orthogonal to the passage 22 (see Figure 3; see paragraph 0030); and a butterfly valve element (31) joined to the rod (30) to open and close the passage (22) by rotation of the rod (30) by the motor, wherein a joint-body gravity center as a gravity center of a joint body (30, 31) at least including the rod (30) and the butterfly valve element (31) as constituent components is positioned on an axis (see paragraph 0032).
Taiho fails to disclose wherein a joint-body gravity center as a gravity center of a joint body at least including the rod and the butterfly valve element as constituent components is positioned on an axis of a rotary shaft of the motor.
Nishimura teaches a butterfly valve wherein a rod (10) is along an axis of a rotary shaft of a motor 11 (see paragraph 0035; see Figure 5).
Therefore the combination would teach wherein a joint-body gravity center as a gravity center of a joint body at least including the rod and the butterfly valve element as constituent components is positioned on an axis of a rotary shaft of the motor, because the joint-body gravity center is along the axis of the rod (see Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Taiho to provide wherein a joint-body gravity center as a gravity center of a joint body at least including the rod and the butterfly valve element as constituent components is positioned on an axis of a rotary shaft of the motor, as taught by Nishimura. Doing so would provide a narrow design.
Regarding claim 2, Taiho as modified teaches the invention as essentially claimed, and further teaches wherein the joint body (30, 31) is configured such that each constituent-component gravity center (G1, G2) as a gravity center of each constituent component (30, 31) configuring the joint body (30, 31) is placed on an imaginary plane passing through the axis, on the imaginary plane, a distance from the axis to the constituent- component gravity center (G1, G2) placed in one region partitioned by the axis is defined as a positive value, and a distance from the axis to the constituent-component gravity center (G1, G2) placed in the other region partitioned by the axis is defined as a negative value, and moment is calculated by multiplying mass of the constituent component (30, 31) by a distance between the constituent-component gravity center (G1, G2) and the axis so that a sum of the calculated moment is arranged to become almost zero.
Further regarding this limitation, as both G1 and G2 are in line with the axis, the moment calculated would be zero (as there is no distance between the gravity centers and the axis).
Regarding claim 3, Taiho as modified teaches the invention as essentially claimed, and further teaches wherein the joint body (30, 31) is formed by joining the butterfly valve element (31) to the rod (30) by a fixing member, and the joint-body gravity center is considered with a gravity center of the fixing member (see paragraph 0031; see Figures 1 and 2).
Regarding claim 4, Taiho as modified teaches the invention as essentially claimed, and further teaches wherein the fixing member is any one of a screw with a washer and a rivet (see Figure 3; see paragraph 0031).
Regarding claim 6, Taiho as modified teaches the invention as essentially claimed, and further teaches wherein the motor is a direct drive motor (see paragraph 0030).
Further regarding this limitation, paragraph 0030 discloses a motor driving the upper end of the valve shaft. Therefore the motor is seen as a direct drive motor as it directly transmits force to the valve shaft.
Regarding claim 8, Taiho as modified teaches the invention as essentially claimed, but fails to teach a temperature sensor to measure a temperature of a valve body provided inside with the passage; a heater to adjust the temperature of the valve body based on a measured value of the temperature sensor; and a thermostat to detect excessive temperature rise in the valve body.
Nishimura teaches a butterfly valve comprising a temperature sensor to measure a temperature of a valve body (4) provided inside with a passage (see paragraph 0039); a heater (14, 15) to adjust the temperature of the valve body (4) based on a measured value of the temperature sensor (see paragraph 0039); and a thermostat to detect excessive temperature rise in the valve body 4 (see paragraph 0039).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Taiho to provide a temperature sensor to measure a temperature of a valve body provided inside with the passage; a heater to adjust the temperature of the valve body based on a measured value of the temperature sensor; and a thermostat to detect excessive temperature rise in the valve body. Doing so would improve sealing (see paragraph 0040), as recognized by Nishimura.
Regarding claim 9, Taiho as modified teaches the invention as essentially claimed, and further teaches wherein the joint body (30, 31) is formed by joining the butterfly valve element (31) to the rod (30) by a fixing member, and the joint- body gravity center is considered with a gravity center of the fixing member (see paragraph 0031; see Figures 1 and 2).
Regarding claim 10, Taiho as modified teaches the invention as essentially claimed, and further teaches wherein the fixing member is any one of a screw with a washer and a rivet (see Figure 3; see paragraph 0031).
Claims 5 and 11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Taiho in view of Nishimura, in further view of Masahito et al. (JP 2011058536).
Regarding claims 5 and 11, Taiho as modified teaches the invention as essentially claimed, but fails to disclose wherein the joint body is formed by joining the butterfly valve element to the rod by welding.
Masahito teaches a butterfly valve wherein the joint body is formed by joining a butterfly valve element to a rod by welding (see paragraphs 0088 and 0089).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Taiho to provide wherein the joint body is formed by joining the butterfly valve element to the rod by welding, as taught by Masahito. Doing so would permanently connect the valve element to the rod.
Claim 7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Taiho in view of Nishimura, in further view of Mendoza et al. (U.S. 2010/0270489).

Regarding claim 7, Taiho as modified teaches the invention as essentially claimed, but fails to disclose wherein the rod is journaled in a both-ends-supported state by a bush and two ball bearings which are arranged adjacent to each other in an axial direction of the rod, each of the two ball bearings is formed of an outer ring, an inner ring, a rolling element placed between the outer ring and the inner ring, each of the two ball bearings is pre-compressed and an imaginary line connecting a contact point of the outer ring and the rolling element with a contact point of the inner ring and the rolling element has an angle with respect to a radial direction of the rod, and an angle formed by each of the imaginary lines of the two ball bearings are arranged to be enlarged toward the rod.
Mendoza teaches a butterfly valve wherein a rod (132, 134) is journaled in a both-ends-supported state by a bush (170) and two ball bearings (152, 160) which are arranged adjacent to each other in an axial direction of the rod (132, 134), each of the two ball bearings (152, 160) is formed of an outer ring (156, 164), an inner ring (154, 162), a rolling element (158, 166) placed between the outer ring (156, 164) and the inner ring (154, 162), each of the two ball bearings (152, 160) is pre-compressed and an imaginary line connecting a contact point of the outer ring (156, 164) and the rolling element (158, 166) with a contact point of the inner ring (154, 162) and the rolling element (158, 166) has an angle with respect to a radial direction of the rod (132, 134), and an angle formed by each of the imaginary lines of the two ball bearings (152, 160) are arranged to be enlarged toward the rod 132, 134 (see paragraph 0026; see Figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Taiho to provide wherein the rod is journaled in a both-ends-supported state by a bush and two ball bearings which are arranged adjacent to each other in an axial direction of the rod, each of the two ball bearings is formed of an outer ring, an inner ring, a rolling element placed between the outer ring and the inner ring, each of the two ball bearings is pre-compressed and an imaginary line connecting a contact point of the outer ring and the rolling element with a contact point of the inner ring and the rolling element has an angle with respect to a radial direction of the rod, and an angle formed by each of the imaginary lines of the two ball bearings are arranged to be enlarged toward the rod. Doing so would minimize misalignment (see paragraph 0011), as recognized by Mendoza.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753